DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 3 in the reply filed on 3/17/21 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. The claim(s) recite(s) judicial exceptions as listed below. This judicial exception is not integrated into a practical application because: see reasons cited. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims do not add to patentability, being well-known and routinely practiced in the art.
	Claim 3: the following elements in the three steps of the claim after ‘comprising’ are considered judicial exceptions:
Analyzing data on colloidal particulates – abstract idea or mental process;
Determining an importance – mental process
Designing and providing filter – mental process.

Claims 4-12 do not add significantly more to claim 1 either. Claim 12 adds another abstract idea – multivariate (regression or factor) analysis. Claim 13 adds yet another abstract idea – collecting data at a test center, which can be physically picking up, or writing down data values, or downloading to or from a computer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure appears to lack proper description of the subject matter claimed. Details: see below.
Alternately,
Claims 3-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
Claims are directed at a method of providing a diffusiophoretic filter (considered as) for commercial application, by designing it using an importance of colloidal particulates, which in turn is determined by certain analysis.
These claims are not enabling because: 
(1) No structural details of the diffusiophoretic filter is provided. If such structural details are to be part of the claimed determination, then there is a total uncertainty as to what is being designed. Claim 3 recites sources of the particulates as “removed from water having passed through a plurality of … filter test devices”, but no detail is given about such test devices. Test devices disclosed are unclear – they appear as open channels C2 with certain length, width and height. Fig. 5 shows a CO2 passage, but the relationship of that passage with the channels C2 is unclear.
(2) Determining an importance (only example given: dwell time) is unclear as to how it relates to the design of the filter for the actual design. The multivariate analysis of the data is also vague about the particulate characteristics.
Therefore, it will take undue experimentation for one of ordinary skill to make and use this invention. The state of the art/literatus shows scant information on any commercial diffusiophoretic filters.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 3: Does ‘providing a commercial … filter’ mean it’s commercially available? An importance of the colloidal particle is unclear. “Data on colloidal particulates removed from water having passed through a plurality of … test devices” – are the particulates collected by the test devices, or the particulates collected from water after passing through the test devices?  Unclear what the element, “having known physical characteristics and …” refers to, filter or particles? ‘Analyzing data’ is vague. The designing and providing step is indefinite because it is unclear how the designing can be done without having some tangible structure to the filter.
Claim 11: what is POFA?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al, Membraneless water filtration using C02, Nature Communication, May 2017, in view of Brunelle, Desalination, 32 (1980) and Isaias, Desalination 139 (2001); all submitted by the applicant in IDSs.
Shin teaches a diffusiophoretic water filter as disclosed as substitute for ultrafiltration and microfiltration. The actual designing of such a filter for a commercial application would have been within the capability of one of ordinary skill in the art, once the structural and operational details are known, and as taught by Shin. Collecting data required for such design is part of such design process, and is not inventive.
Dependent claims directed at the positioning of the filter with respect to RO and sand filters: it is well-known in the RO art to use micro and ultrafiltration membranes to remove colloidal particles that foul the RO membrane. Therefore, substituting them with a more cost effective filter such as taught by Shin would have been obvious. For example, Isaias teaches microfilter between sand filter and RO. Brunelle teaches the need for removing colloidal particles, and suggests Millipore 0.45 micron filter. These references show the need for removal of colloidal particulates (bacteria, etc) before RO.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777